      Case 1:19-cv-11307-ALC-SDA Document 61 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Elian Cruz Morel, et al. on behalf of                                   ϮͬϭϭͬϮϬϮϭ
 themselves and all others similarly situated,

                               Plaintiffs,                 1:19-cv-11307 (ALC) (SDA)

                   -against-                               ORDER SCHEDULING TELEPHONIC
                                                           SETTLEMENT CONFERENCE
 Green Castle A Mgmt Corp. et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, March 11, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              February 11, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
